NUMBER 13-20-00319-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

____________________________________________________________

EIGHT THOUSAND, ONE HUNDRED
AND TWENTY AND 00/100 ($8,120.00)
DOLLARS IN U.S. CURRENCY,                                                 Appellant,

                                              v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 28th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
             Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Tijerina

      This cause is before the Court on appellee’s motion to dismiss. The appellant’s

brief in the above cause was originally due on January 4, 2021. On January 11, 2021

and January 27, 2021, the Clerk of the Court notified appellant that the brief was past
due. Subsequently, the Court granted appellant’s request for an extension of time to file

the brief. On April 7, 2021, appellant appeared pro se and filed a brief that was not in

compliance with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. On

April 4, 2021, the Clerk of the Court sent appellant notice of the defects and instructed

him to file an amended brief within ten days of the notice. On May 7, 2021, the Clerk of

the Court sent appellant a second defect notice and informed him that if the defects were

not cured within ten days, the appeal shall be dismissed.

       Appellant failed to file an amended brief, and the initial brief failed generally to

comply with Rules 9.4(i)(3), 9.5(a, e), and 38.1(a, b, c, d, e, f, g, h, i, j, k), as required by

Texas Rules of Appellate Procedure. Furthermore, pro se litigants are held to the same

standards as licensed attorneys, and they must therefore comply with all applicable rules

of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).

       If a party files a brief that does not comply with the Texas Rules of Appellate

Procedure, the court may strike the brief, prohibit the party from filing another, and

proceed as if the party had failed to file a brief. TEX. R. APP. P. 38.9(a). Pursuant to Texas

Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, the

appellate court may dismiss the appeal for want of prosecution. Additionally, an appellate

court may dismiss a cause on any party’s motion for want of prosecution or for failing to

comply with the rule or notice from the clerk required a response or action. TEX. R. APP.

P. 42.3(b),(c).




                                               2
       Accordingly, we grant appellee’s motion to dismiss, strike appellant’s non-

conforming brief, and order the appeal dismissed for want of prosecution. See TEX. R.

APP. P. 42.3(b)(c).



                                                          JAIME TIJERINA
                                                          Justice


Delivered and filed on the
26th day of August, 2021.




                                         3